Citation Nr: 0003060	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  99-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for headaches, residuals of 
a head injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran was afforded a hearing before the RO in February 
1999 and a copy of the transcript is of record.  At the 
hearing the veteran withdrew his claims of service connection 
for bilateral carpal tunnel syndrome, left leg bruise, right 
knee synovitis, left knee disability, bilateral hearing loss, 
bilateral eye condition and his attempt to reopen a claim of 
service connection for lumbar strain.  In June 1999 the 
hearing officer granted an increased evaluation, to 10 
percent, for scars of the forehead, residuals of a head 
injury and denied service connection for headaches, residuals 
of a head injury.  

The veteran was granted a hearing before the undersigned 
Member of the Board in November 1999.  At that time he 
withdrew the issue of entitlement to an evaluation in excess 
of 10 percent for scars of the forehead, residuals of a head 
injury.  The only issue presently before the Board is 
entitlement to service connection for headaches, residuals of 
head injury.


FINDINGS OF FACT

1. The veteran's claim for service connection for headaches, 
residuals of a head injury is plausible.

2. All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained.

3. The preponderance of the evidence is against the veteran's 
claim for service connection for headaches, residuals of a 
head injury.


CONCLUSION OF LAW

The veteran does not have headaches which are a result of an 
injury or disease incurred or aggravated during active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for 
service connection for headaches, residuals of a head injury, 
is found to be well-grounded under 38 U.S.C.A. § 5107(a).  
That is he has presented a claim which is plausible.  Murphy, 
1 Vet. App. at 81.  The Board is satisfied that all relevant 
facts as to this issue have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

Service medical records show that the veteran was treated for 
facial lacerations incurred in a motor vehicle accident in 
August 1968.  In October 1968 the veteran reported a history 
of headaches since the accident.  The complaints were related 
to activity, and the veteran reported pain in the left side 
of his head, trouble falling asleep and the tendency to 
"fall apart" easily.  Neurological examination was within 
normal limits.  Subsequent emergency room records from the 
same month indicated that the veteran gave a 2 month history 
of frontal headaches.  The impression was tension headaches.  
The next clinical note in October 1968 indicated that the 
veteran gave a history of being unconscious for 5 minutes 
after being thrown through the windshield during the 
accident.  Physical examination was essentially normal.  Two 
days later the veteran was seen in the neurology clinic where 
it was noted that there was no loss of consciousness 
following the accident.  The impression was post-traumatic 
headaches, rule out subdural hematoma.  An 
electroencephalogram found no S7 patterns, spikes, sharp 
waves or significant asymmetry.  The results of a lumbar 
puncture were normal and the impression was post-traumatic 
and tension headaches and medication and treatment by the 
mental health clinic were recommended.  Notes from the end of 
October 1968 indicated that the veteran had undergone a 
complete medical evaluation for his headaches with negative 
findings and was presently undergoing a mental health clinic 
evaluation.  A neurology note indicated that the veteran felt 
that he could not continue with his normal duties due to the 
headaches.  The provisional diagnosis was post-concussion 
headaches.  The veteran reported a history of frequent or 
severe headaches at his November 1968 separation examination.

The veteran underwent a VA examination in May 1973.  
Complaints of constant frontal headaches since the August 
1968 accident were noted.  Physical examination revealed a 
curved transverse scar approximately 4 centimeters (cm.) in 
length on the forehead.  Neurologic and psychiatric 
examinations were normal.  Skull x-rays showed no fractures, 
no calcifying hematomae or calcific brain tumors, 
accentuation of the diploic vascular markings over the 
parietal region and sella turcica within normal limits.  The 
diagnosis was post-traumatic cephalgia.

In December 1981 the veteran submitted a statement in support 
a claim for service connection for a back disability wherein 
he contended that his headaches were associated with a back 
injury.  He also submitted private medical records which 
describe an April 1981 industrial accident in which the 
veteran injured his back and received a blow to the head.  
The physician noted complaints of headaches.  

Of record is May 1982 letter to the VA from a private 
physician which related the veteran's account of the motor 
vehicle accident during service.  The veteran reported 
hitting his head on the steering wheel and suffering residual 
headaches as a long term problem.  The letter summarized the 
treatment received by the veteran, including for headaches 
and vertigo.  No conclusion had been reached regarding the 
etiology of the veteran's headaches.  The physician felt that 
the veteran was truly sincere about his complaints, however 
having no prior history, it was difficult for him to assess 
the relationship between the injuries and the present 
headaches and vertigo.  

The veteran was afforded another VA examination in August 
1982.  He provided a history of hurting his head and back in 
the 1968 motor vehicle accident and the 1981 industrial 
accident.  His present complaints included headaches and 
dizziness.  The examiner noted the veteran's forehead scar.  
The veteran's complaints of headaches were noted on 
neuropsychiatric examination, however no etiology was 
identified.  The impression was essentially normal 
neurological examination, mild anxiety.

In September 1982 the veteran submitted a statement which 
expressed disagreement with the findings of August 1982 VA 
examiner.  He also contended that he was suffering dizzy 
spells and losing his hearing as a result of his head injury.  

In August 1998 the veteran, inter alia, requested service 
connection for headaches.  The veteran was afforded another 
VA examination in October 1998.  He stated that his head hit 
the windshield and his chest hit the steering wheel in the 
August 1968 accident.  Examination of the head was normal 
except for notation of the scars on the veteran's forehead.  
The diagnosis was: for established diagnosis of scars on his 
forehead and residuals of head injury, the diagnosis is the 
same.

In a February 1999 hearing at the RO the veteran testified 
that he suffered from headaches, severe at times, which he 
treated with ice and over the counter pain reliever.  Tr. at 
p. 5.  He had also seen his family doctor "a time or two" 
for his headaches, although he didn't recall the dates.  Id.  
He could not clearly recall if he sought medical attention 
for his headaches in the first post-service year.  Tr. at p. 
6.  Regarding the accident, the veteran testified that he 
"went through" the windshield,  and that his chest and 
stomach hit the steering wheel.  Tr. at p. 7.  

On fee basis examination in May 1999, the veteran described a 
history of headaches since the accident in service.  The pain 
was reportedly constant and increased while bending over or 
with the vibration of a lawnmower.  Physical examination 
noted tenderness over the medial portion of the eyebrows 
consistent with the maxillary sinuses.  Neurological 
examination showed that cranial nerves II - XII were grossly 
intact.  Romberg and finger-to-nose tests were negative.  
Heel-shin test was negative bilaterally.  The assessment was 
headaches, being treated with Tylenol.  The examiner 
commented that he did not feel that the headaches were 
debilitating and should not effect his present work as a 
sheet metal mechanic.  In an addendum the examiner stated 
that the veteran had headaches which were not consistent with 
residuals of head trauma, but secondary to chronic sinusitis.  
The veteran reported that his headaches were constant during 
waking hours, and that aggravating factors included sunlight, 
bending over, noises, reading and driving.  Over the counter 
medications provided some relief and the veteran was able to 
function.

The veteran testified at a hearing before the undersigned 
Member of the Board in November 1999 that he was injured when 
his head hit the windshield in the August 1968 accident.  
Transcript at p. 4.  Since the accident he has had headaches 
on and off.  Id.  The veteran felt that his headaches must be 
due to the accident because, although he had an occasional 
headache prior to the accident, he has had almost daily 
headaches since the accident.  He contended that the 
headaches were a result of nerve damage in his forehead, 
although no doctor had ever told him that was so.  Tr. at p. 
6.  He testified that he did not have complete control of his 
eyes and eyelids, and that his head was very sensitive to 
touch and that a bump on the head could cause pain severe 
enough to nearly cause him to pass out.  Id.  The veteran 
testified the headaches were almost constant, but increased 
in severity as a result of reading or driving and straining 
his eyes.  Tr. at p. 8.  He had been prescribed glasses, but 
stopped wearing them 7 or 8 years prior.  Id.  The veteran 
self-treated during the five years after service, and has 
received treatment from the VA since then.  Tr. at p. 11.  He 
also testified that he was not hit in the head in the 1981 
work-related injury.  Id.

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Upon examination of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for headaches, residuals of a head 
injury.  The Board has considered the evidence which supports 
the veteran's claim, including the May 1973 diagnosis of 
post-traumatic cephalgia, the veteran's complaints of 
headaches since the accident and his belief that he suffered 
nerve damage as a result of the accident.  However the May 
1973 diagnosis is of limited probative value because it is 
based on a history given by the veteran.  The Board notes 
that there are no objective findings noted in the examination 
to support the diagnosis, nor are there any private or VA 
medical records for the period between discharge from active 
duty and the May 1973 VA examination which document treatment 
for such headaches.  The veteran's belief that he suffered 
nerve damage is noted, but is of no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

In contrast, there is unequivocal evidence against the claim.  
The recent fee basis examiner clearly stated that the 
veteran's complaints regarding headaches are not consistent 
with head trauma, but secondary to chronic sinusitis.  The 
Board also notes that although the veteran complained of 
headaches a couple of months following the accident, there is 
also evidence that the veteran had, on different occasions 
tried to relate headaches to a back injury and an industrial 
accident.  Other clinical evidence has determined that no 
neurological abnormality is present and that headaches are of 
questionable etiology.  The Board finds the most probative 
evidence is the most recent fee basis examination report, 
which notes the veteran's history, including a complete 
examination and offers a clear opinion regarding the 
headaches' etiology.  



In light of the above, the veteran's claim for service 
connection for headaches as residuals of a head injury must 
be denied.


ORDER

Entitlement to service connection for headaches as residuals 
of a head injury is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

